TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 4, 2019



                                       NO. 03-18-00651-CV


                               Tradelogic Corporation, Appellant

                                                  v.

                     Victor Castillo d/b/a Cast Communications, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
              BEFORE JUSTICES KELLY, SMITH, AND SHANNON
                AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment rendered by the trial court on June 28, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.